Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to Claim 1 as amended have been considered but are moot because the arguments do not apply to the way the references are being used in the current rejection.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-6 and 10-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Boon (US 2015/0224759) in view of Burley (US 6,701,990).
Regarding Claim 1, Boon discloses a method for manufacturing a rotor blade component of a rotor blade (Fig. 1a abstract, paragraph [0003] blade – 10 spar caps – 15a, 15b, 16a, 16b), the method comprising: feeding a flat sheet of material (Fig. 1a paragraph [0005] strips – 18 substantially flat)  wherein the material comprises at least one of a thermoplastic material or a thermoset material (paragraphs [0005] [0007] – CFRP; once sufficient resin – 38 has been supplied to the mould – 20, the 
In the same field of endeavor, Burley teaches a roll forming machine for thermoforming system (Fig. 1 1:33-37) comprising a housing having an inlet and an outlet (Fig. 1 3:45-46 housing – 54 2:66 – enters; 3:50 – leaves), one or more heating elements within the housing (Fig. 1 3:44-46 hot air blowers – 46), an adjustable frame secured within the housing (Figs, 6, 10-12 4:37-40 wheel-like roller – 35 adjustable), and at least one roller rotatably mounted to the adjustable frame within the housing (Fig. 10 4:24-26 FIG. 10 shows the wheel-like roller – 35 on an adjustable mounting – 64 and set to provide the maximum depth d) ;  heating the flat sheet of material via the one or more heating elements of the thermoforming system as the flat sheet of material passes through the housing (3:43-44); shaping the heated flat sheet of material via the at least one roller of the thermoforming system into a desired curved shape (Fig. 9 4:20-23 web – 39 tapered). Moreover, the shaped sheet of material is dispensed from the thermoforming system via the outlet while cooling the shaped sheet of material (Fig. 1 3:50-53 as it leaves the housing – 40, cold air is preferably blown onto the laminate by means of a blast freezer – 58).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the disclosure of Boon to incorporate the teaching of Burley whereby a method for manufacturing a composite material on a contoured mold to be used as a turbine blade, disclosed by Boon, would also include the teachings of Burley, which teaches the shaping of a fabric by means of a roll forming machine with the fabric being heated by one or more heating elements, during the rolling means while shaping the fabric.  One with ordinary skill in the art would consider using one or more 
Regarding Claim 2, the combination of Boon and Burley disclose all the limitations of Claim 1 and Boon further discloses shaping the heated flat sheet of material into a U-shaped receptacle (Fig. 7a paragraph [0062]). 
Regarding Claim 3, the combination of Boon and Burley disclose all the limitations of Claim 2 and Boon discloses the placing of the plurality of pultruded members into the U-shaped receptacle (Fig. 1b paragraph [0006] plurality of pultruded strips – 18) and securing the plurality of pultruded members within the U-shaped receptacle to form the rotor blade component (Fig. 16 paragraph [0084] pultruded strips – 88 U-shaped channel – 210).
Regarding Claim 4, the combination of Boon and Burley disclose all the limitations of Claim 3, and Boon further discloses that the method includes that the placing of the plurality of pultruded members into the U-shaped receptacle further comprises: dispensing a layer at a time of the plurality of pultruded members (Figs. 1a-1c, paragraphs [0005] typically the strips – 18 each have a thickness of a few millimeters and there may be between three and twelve strips in the stack)  directly from a pultruded member dispensing assembly into the U-shaped receptacle (Figs. 4, 16, paragraph [0084] placement system – 100 feed apparatus – 50 U-shaped channel – 210; and, stacking subsequent layers of the plurality of pultruded members atop each other until the U-shaped receptacle is filled (Figs. 9a-9c paragraph [0073] process is repeated to stack subsequent strips in the roll – 90 on top on one another in the placement region – 110- Fig. 9c).
Regarding Claim 5, the combination of Boon and Burley disclose all the limitations of Claim 4, and Boon further discloses that the method comprises securing each layer of pultruded members together via a clamp as the layer is dispensed from the pultruded member dispensing assembly (Fig. 17 paragraph [0085] assembly jig – 214 feed apparatus – 50).
Regarding Claim 6, the combination of Boon and Burley disclose all the limitations of Claim 3, and Boon further discloses that the method comprises securing the plurality of pultruded members within 
Regarding Claim 10, the combination of Boon and Burley disclose all the limitations of Claim 1 and Burley further discloses that the method of Claim 1 includes adjusting a position of at least one roller via the adjustable frame to vary an amount of pressure being applied to the heated flat sheet of material to shape the heated flat sheet of material into the desired shape (4:4-9).
Regarding Claim 11, the combination of Boon and Burley disclose all the limitations of Claim 10 and Burley further discloses that the method of Claim 10 further comprises adjusting the position of the at least one roller via the adjustable frame in at least one of a vertical direction or a horizontal direction to modify a thickness or a width of the heated flat sheet of material (Fig. 10 4:24-26 FIG. 10 shows the wheel-like roller – 35 on an adjustable mounting – 64 and set to provide the maximum depth d).
Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Boon (US 2015/0224759) and Burley (US 6,701,990) as applied to Claim 10 above, and further in view of Wright (US 2,566,152).
Regarding Claim 12, the combination of Boon and Burley but are silent as the at least one roller being pivotable.  
In the same field of endeavor, Wright discloses that the shaping of the heated flat sheet of material via the at least one roller of the thermoforming system into the desired shape (1:1-4) further comprises pivoting the first roller via the adjustable frame to shape the heated flat sheet of material (Figs. 5-7 7:11-17 roller – 276 which comprises a link – 288 pivoted on a vertical pin – 290).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Boon and Burley to incorporate the teaching of Wright whereby a method of form manufacturing a rotor blade component with at least one roller rotatably mounted to the adjustable frame would also consider that the at least one roller would be pivoted via an adjustable frame to shape the heated flat sheet of material. One with ordinary skill in the art would be motivated to do so because this allows the rollers to engage edges of a forming sheet (7:7-10)
Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Boon (US 2015/0224759 and Burley (US 6,701,990) as applied to Claim 6 above, and further in view of Baker (US 2012/0082558).
Regarding Claim 7, the combination of Boon and Burley disclose all the limitations of Claim 6 including placing at least one fiber-reinforced polymer sheet atop the U-shaped receptacle (Boon - Fig. 16 paragraph [0084] pre-cured stack – 212 placed in mould – 40 for a resin infusion process U-shaped channel – 210) containing the plurality of pultruded members (Boon - Fig. 1b paragraph [0006] plurality of pultruded strips – 18, securing the plurality of pultruded members (Boon - Fig. 16 paragraph [0084] pultruded strips – 88 U-shaped channel – 210), the fiber-reinforced polymer sheet via the resin infusion process to form the rotor blade component (Boon - Fig. 16 paragraph [0084] pre-cured stack – 212 placed in mould – 40 for a resin infusion process; U-shaped channel – 210).but does not disclose the placing of one or more pultruded plates atop the fiber-reinforced polymer sheet. 
In the same field of endeavor, efficient wind turbine blades, wind turbine blade structures, and associated systems and methods of manufacture, assembly and use, Baker discloses one or more pultruded plates that can be placed together via a resin infusion process (Figs. 6A-6G paragraphs [0052] – [0059] spars – 170 layers – 172a, 172b, paragraph [0053] secured with corresponding resin) atop a fiber-reinforced polymer sheet (Figs 6A-6C paragraph [0034] skin – 115 attached to spars)  and pultruded members (Figs. 9A-9C paragraph [0069] pultruded “planks”). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the disclosures of Boon and Burley to incorporate the disclosure of Baker whereby a method of manufacturing a rotor blade component comprises placing at least one fiber-reinforced polymer sheet is placed atop a U-shaped receptacle containing a plurality of pultruded members with a fiber-reinforced polymer sheet would also consider that these can be attached to pultruded plates, as taught by Baker, which are secured by resin infusion. One with ordinary skill in the art would clearly consider adding these features because strength, color and other characteristics can be designed into the profile by changes in the resin mixture, reinforcement materials, die profiles, and/or other manufacturing parameters (paragraph [0069]).
Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Boon (US 2015/0224759 and Burley (US 6,701,990) as applied to Claim 6 above, and further in view of Benson, JR. (US 2006/0255486).
Regarding Claim 8, the combination of Boon and Burley disclose all the limitations of Claim 6 but does not disclose the placing of at least one ultrasonic transducer atop the at least one fiber-reinforced sheet to assist with packing.
In the same field of endeavor, method of manufacturing composite optical body containing inorganic fibers, Benson, JR. teaches a fiber-reinforced optical film (paragraph [0005]) that, in order to achieve lower light-scattering, affecting optical quality, a placing of at least one ultrasonic transducer is placed atop the fiber-reinforced sheet (paragraph [0076]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Boon and Burley to incorporate the teachings of Benson, JR. whereby a method for manufacturing a rotor blade component of a rotor blade comprising adding a flat sheet of material into a thermoforming system with securing the plurality of pultruded members within the U-shaped receptacle via a resin infusion process would also include at least one ultrasonic transducer atop the at least one fiber –reinforced polymer sheet. One would be motivated to do so because Benson, JR. teaches that the film may be mechanically vibrated to encourage the dissemination of the resin throughout the fiber layer (paragraph [0076]) is addition to the motivation recited in Claim 8- to assist with packing the plurality of pultruded members within the U-shaped receptacle.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WAYNE K. SWIER whose telephone number is (571)272-4598.  The examiner can normally be reached on M-Th 7:30 am - 5:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on 571-270-7457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/WAYNE K. SWIER/             Examiner, Art Unit 1748                                                                                                                                                                                           
/MATTHEW J DANIELS/             Primary Examiner, Art Unit 1742